DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imoto (US PG. Pub. 2018/0015889) in view of Sasaki et al. (US PG. Pub. 2015/0360627)

Regarding claim 1 – Imoto teaches a vehicular circuit body (figs. 1-2, 1 [paragraph 0028] Imoto states, “vehicle body 1”), comprising: a trunk line (2 [paragraph 0028] Imoto states, “trunk harness structure 2”) that includes a power source line (8 [paragraph 0030] Imoto states, “The metal wiring line 8 is supplied with positive side electric power from the battery 6”) having a predetermined current capacity and a communication line (9 [paragraph 0030] Imoto states, “signal wiring line 9”) having a predetermined communication capacity, and that is routed in a vehicle body (claimed structure shown in figures 1-2); a branch line (branch lines connected to loads 13) that is directly or indirectly connected to an accessory (13 [paragraph 0033] Imoto states, “The loads 13 
Imoto does not explicitly teach wherein the trunk line is formed of a routing material having at least one kind of conductor among a flat conductor, a round bar conductor, and a stranded wire; and an intermediate control box that relays the trunk line without bifurcating the trunk line; wherein the trunk line is routed from the upstream side control box to the downstream side control box via the intermediate control box.
 	Sasaki teaches a vehicle circuit body (figs. 1-3 & 8b [Abstract] Sasaki states, “A wire harness includes a main harness that can be commonly installed in a plurality of installation target vehicles”), comprising: a trunk line (fig. 2, 11 [paragraph 0057] Sasaki states, “main harness 11”), wherein the trunk line (11) is formed of a routing material having at least one kind of conductor among a flat conductor, a round bar conductor (figure 8B shows the conductor being a “round bar conductor”), and a stranded wire; a plurality of control boxes (four control boxes 31 shown [paragraph 0068] Sasaki states, “The harness branch connection mechanism 31 of the first embodiment can also be provided with a control functional unit…The control functional unit is an electronic control unit”), wherein the plurality of control boxes (31) includes an upstream side control box (left most control box 31) disposed at an upstream side of the trunk line (11), an intermediate control box (middle control box 31) that relays the trunk line without bifurcating the trunk line (figure 3 shows the trunk line 11 not being divided and appears consistent with “without bifurcating the trunk line”), and a downstream side control box (right most control box 31) disposed at a downstream end of the trunk line without bifurcating the trunk line (figure 3 shows the trunk line 11 not being divided within the downstream side control box). 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the vehicular circuit body having a trunk line, branch line, and two control boxes in a specific arrangement as taught by Imoto with the trunk line having conductors being round and including an intermediate control box between two other control boxes as taught by Sasaki because Sasaki states, “The control functional unit is provided in the additional connection member 13 so as to control the operation of the electrical device 29” [paragraph 0068]. Including additional control boxes will allow control of additional loads. Round conductors/wires are known to help minimize electrical loss.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imoto in view of Sasaki et al. as applied to claim 1 above, and further in view of Sanji et al. (US PG. Pub. 2007/0262788).

Regarding claim 2 – Imoto in view of Sasaki teach the vehicular circuit body according to claim 1, wherein the trunk line (Imoto; fig. 2, 2) includes two communication lines (plurality of lines 9 [paragraph 0030] Imoto states, “The signal wiring line 9 may include a plurality of signal lines that are laid in a loop shape extending parallel to the metal wiring line 8”).

 	Sanji teaches a vehicular circuit body (fig. 12A, see vehicular circuit body shown in figure 12A), comprising: two communication lines (fig. 9, 2 [paragraph 0026] Sanji states, “a pair of communication lines 2”) wherein one end and the other ends of the two communication lines are respectively connected so that the two communication lines are configured in a ring form ([paragraph 0042] Sanji states, “In a network topology such as a bus type, a tree type and a ring type for a parallel connection, the common mode impedance of each slave node 1 is adjusted to reduce fluctuation of the common mode voltage and/or the common mode current in the communication lines 2”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the vehicular circuit body having a trunk line with two communication lines as taught by Imoto in view of Sasaki with the communication lines having ends connected to be configured in a ring form as taught by Sanji because Sanji states regarding a ring form/type, “to reduce fluctuation of the common mode voltage and/or the common mode current in the communication lines 2…Thus, the common mode noise in the network introduced from the node or an external circuit to the communication lines 2 is reduced” [paragraph 0042].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Baruco et al. (US PG. Pub. 2009/0309714) discloses a system and method for activating electomechanical systems.
Kojima (US PG. Pub. 2006/0076833) discloses a power supply apparatus for vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847